DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the virtual image light exit from the first optical element in a direction from the second side to the first side.” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The claim does not specifically recite the first and second side in relation to the first optical element prior in the claim. The claim does previously recite the sides in relation to a substrate, but there is no connection described between the first optical element and the substrate in this a second side to a first side.” 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the imaging element is configured to display”, “the first optical element is configured to receive the virtual image light”, and “the second optical element is configured to correct ambient light” in claims 1 and 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The cited limitations are interpreted as followed based on the specification:
“the imaging element is configured to display” - the imaging element 110 may be a pixel island.  The pixel island includes multiple pixels, corresponding to a pixel cluster. Each pixel is controlled by a drive circuit. (Para. 0048)


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Pub. No. CN 10687161 A by Li et al. (“Li”).

	As to claim 1, Li discloses an augmented reality display device (Li, display unit 100, Figures 1 and 2a), comprising: 
a substrate (Li, transparent substrate 101, Figure 2a), an imaging element (Li, display block 102, Figure 2a) and a first optical element (Li, microlens 103, Figure 2a), wherein,
the substrate (Li, transparent substrate 101, Figure 2a) comprises a first side and a second side opposite to each other (Li, the display block 102 is located on the side of the transparent substrate 101 away from the viewer, and the microlens 103 is located on the side of the transparent substrate 101 facing the viewer. Figure 2a, ¶ [0040]); The first side is the microlens/viewer side and the second side is the display block side.
the imaging element (Li, display block 102, Figure 2a) is configured to display a primary virtual image formed by virtual image light (Li, the display images of each display block are imaged into the same virtual image by the corresponding mircolens to be viewed by the viewer, ¶ [0025]); and
the first optical element (Li, microlens 103, Figure 2a) is configured to receive the virtual image light, orient the virtual image light to magnify the primary virtual image into a secondary virtual image, and make the virtual image light exit from the first optical element in a direction from the second side to the first side (Li, according to the principle of convex lens imaging, the image displayed by . Li teaches the microlens which magnifies virtual image A’ and B’ to be presented to the user from the second side to the front side of the substrate.
As to claim 7, Li discloses the augmented reality display device wherein gaps are between a plurality of imaging elements (Li, display block 102, Figures 2a and 5b), and each of the gaps is configured to allow ambient light to pass through. As shown in figure 5b of Li, the display blocks 102 are formed on the glasses with gaps between which allow ambient light to pass through the glasses.
As to claim 8, Li discloses the augmented reality display device wherein an optical axis of each of a plurality of first optical elements (Li, microlens 103, Figure 2a-3c) passes through a geometric center of the primary virtual image formed by a corresponding one of a plurality of imaging elements (Li, display blocks 102, Figures 2a-3c). As shown in figure 3a of Li, the optical axis of the microlens 103 is the center of the virtual image A’ and B’.
As to claim 14, Li discloses the augmented reality display device wherein the imaging element is a pixel island, the pixel island comprises a plurality of pixels (Li, the display block includes a plurality of pixels, and each of the pixels is a transparent pixel. ¶ [0018]), and the pixel islands are arranged at intervals on the substrate. As shown in figure 5b of Li, the display blocks 102 are formed on the glasses with intervals between.
.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Pub. No. CN 10687161 A by Li et al. (“Li”) in view of Chinese Pub. No. CN 106940478 A by Han (“Han”).

As to claim 2, Li does not expressly disclose the augmented reality display device further comprising a second optical element,
wherein the second optical element is on the second side of the substrate, the imaging element and the first optical element are located on a same side of the second optical element, and the second optical element is configured to correct ambient light transmitted through the first optical element in a direction from the second side to the first side.
Han teaches a near-eye display system further comprising a second optical element (Han, negative lens on the right side in figure 1, ¶ [0031]),
wherein the second optical element is on the second side of the substrate, the imaging element and the first optical element are located on a same side of the second optical element, and the second optical element is configured to correct ambient light transmitted through the first optical element in a direction from the second side to the first side (Han, a negative lens for picture zoom compensation to restore the ambient light, ¶ [0032]). As shown in figure 1 of Han, the positive lens on the left and the transparent display are located on the same side of the negative lens.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s display units to include Han’s multiple lens configuration because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Han’s multiple lens configuration permits additional control of the light 
Thus, Li, as modified by Han, teaches the negative lens in order to correct for the ambient light.
As to claim 3, Li, as modified by Han, teaches the augmented display device wherein the first optical element is located on the first side of the substrate, and the imaging element is located on the second side of the substrate, and is closer to the substrate than the second optical element; The combination of Li and Han teaches the positive/microlens on the first side of the substrate/display and the negative lens on the second side.
wherein the first optical element is a convex lens (Han, positive lens is a convex lens, ¶ [0033]) or a converging metalens, and the second optical element is a concave lens (Han, negative lens is a concave lens, ¶ [0034]) or a diverging metalens. In addition, the motivation used is the same as in the rejection of claim 2.
As to claim 4, Li, as modified by Han, teaches the augmented display device wherein the imaging element is located on the first side of the substrate, the first optical element is located on the second side of the substrate, and is closer to the substrate than the second optical element (Han, the two lenses can be adjusted to match the power according to user needs, so they are suitable for people with different vision, ¶ [0023]); Han teaches the lenses in a different configuration based on the needs of the user which may change the layout or position of the lens.
wherein the first optical element comprises a concave transflective lens comprising a concave reflective surface that faces the imaging element (Han, negative lens is a concave lens, ¶ [0034]), or a diverging metalens comprising a reflective surface that faces the imaging element, and the second optical element comprises a convex lens or a converging metalens (Han, positive lens is a convex lens, ¶ [0033]). In addition, the motivation used is the same as in the rejection of claim 2.

Claims 9, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Pub. No. CN 10687161 A by Li et al. (“Li”) in view of Chinese Pub. No. CN 203930226 U by Hu et al. (“Hu”).

As to claim 9, Li does not teach the augmented display device wherein the substrate is a curved substrate, a plurality of first optical elements are spaced apart from each other on the curved substrate, and the curved substrate is configured to adjust light-exiting angles of a plurality of first optical elements to converge a plurality of secondary virtual images.
Hu teaches a naked-eye 3D display device wherein the substrate is a curved substrate, a plurality of first optical elements are spaced apart from each other on the curved substrate, and the curved substrate is configured to adjust light-exiting angles of a plurality of first optical elements to converge a plurality of secondary virtual images. As shown in figure 17 of Hu, the substrate is curved in a convex shape with the display pixel units 1 (Hu, ¶ [0067]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s virtual image display device to include Hu’s curved display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hu’s curved display permits a larger scale 3D display device.  This known benefit in Hu is applicable to Li’s virtual image display device as they both share characteristics and capabilities, namely, they are directed to virtual reality display devices.  Therefore, it would have been recognized that modifying Li’s virtual image display device to include Hu’s curved display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Hu’s curved display in virtual reality display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Li, as modified by Hu, teaches the curved display substrate with the plurality of display units positioned on it.
As to claim 10, Li does not expressly disclose the augmented reality display device wherein the substrate is a curved substrate, a plurality of first optical elements are connected to form a first optical layer, and the first optical layer comprises a free-form-surface lens.
wherein the substrate is a curved substrate, a plurality of first optical elements are connected to form a first optical layer, and the first optical layer comprises a free-form-surface lens. As shown in figure 17 of Hu, the substrate is curved in a convex shape with the display pixel units 1 (Hu, ¶ [0067]). In addition, as shown in figure 1 of Hu, the optical guiding area 21 is a free-form-surface lens for the subpixel unit 10.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s virtual image display device to include Hu’s curved display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hu’s curved display permits a larger scale 3D display device.  This known benefit in Hu is applicable to Li’s virtual image display device as they both share characteristics and capabilities, namely, they are directed to virtual reality display devices.  Therefore, it would have been recognized that modifying Li’s virtual image display device to include Hu’s curved display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Hu’s curved display in virtual reality display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Li, as modified by Hu, teaches the curved display substrate with the plurality of display units positioned on it.
wherein each of the pixel islands comprises a plurality of pixels of different colors.
 	Hu teaches a naked-eye 3D display device wherein each of the pixel islands comprises a plurality of pixels of different colors (Hu, each sub-pixel unit 10 includes at least a red light-emitting unit 11, a green light-emitting unit 12 and a blue light-emitting unit 13. Figure 1, ¶ [0044]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s display blocks to include Hu’s sub-pixel units because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Li’s display blocks and Hu’s sub-pixel units perform the same general and predictable function, the predictable function being pixel units for a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Li’s display blocks by replacing it with Hu’s sub-pixel units. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Li, as modified by Hu, teaches the sub-pixel units with multiple colors.
As to claim 16, Li, as modified by Hu, teaches the augmented reality display device wherein a plurality of secondary virtual images respectively emitted by the plurality of pixel islands are spliced into a complete virtual image (Hu, each sub-. As shown in figures 3b and 3c of Li, the display units produce a complete virtual image A’ and B’. In addition, the motivation used is the same as in the rejection of claim 15. 
As to claim 17, Li does not expressly teach the augmented reality display device wherein the pixel island comprises a plurality of pixels of a same color.
Hu teaches a naked-eye 3D display device wherein the pixel island comprises a plurality of pixels of a same color (Hu, each sub-pixel unit 10 includes at least a red light-emitting unit 11, a green light-emitting unit 12 and a blue light-emitting unit 13. Figure 1, ¶ [0044]). The pixels have multiple sub-pixels which may be driven to produce the same color.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s display blocks to include Hu’s sub-pixel units because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Li’s display blocks and Hu’s sub-pixel units perform the same general and predictable function, the predictable function being pixel units for a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Li’s display blocks by replacing it with Hu’s sub-pixel units. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 18, Li, as modified by Hu, teaches the augmented reality display device wherein secondary virtual images formed by the adjacent pixel islands with different pixel colors at least partially overlap (Hu, each sub-pixel unit 10 includes at least a red light-emitting unit 11, a green light-emitting unit 12 and a blue light-emitting unit 13. Figure 1, ¶ [0044]). As shown in figures 3b and 3c of Li, the display units produce a complete virtual image A’ and B’ which overlap to produce an image. In addition, the motivation used is the same as in the rejection of claim 17.
As to claim 19, Li, as modified by Hu, teaches the augmented reality display device wherein secondary virtual images of a same color emitted by the pixel islands of a same color are spliced to each other, and secondary virtual images of different colors emitted by the pixel islands of different colors are superposed to form a complete virtual image (Hu, each sub-pixel unit 10 includes at least a red light-emitting unit 11, a green light-emitting unit 12 and a blue light-emitting unit 13. Figure 1, ¶ [0044]). As shown in figures 3b and 3c of Li, the display units produce a complete virtual image A’ and B’ which overlap to produce an image. In addition, the motivation used is the same as in the rejection of claim 17.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Pub. No. CN 10687161 A by Li et al. (“Li”) in view of U.S. Pub. No. 2018/0052276 by Klienman et al. (“Klienman”).

As to claim 11, Li discloses the augmented reality display device wherein the substrate is a planar substrate (Li, transparent substrate 101, Figure 2a), a plurality of first optical elements are spaced apart from each other on the planar substrate, As shown in figure 5b of Li, the display blocks are provided spaced apart from each other.
	Li does not expressly teach the augmented reality display device further comprises a volume holographic grating, and the volume holographic grating is located on a side of the first optical element away from the substrate.
Klienman discloses a diffractive eyepiece wherein the augmented reality display device further comprises a volume holographic grating, and the volume holographic grating is located on a side of the first optical element away from the substrate (Klienman, the input coupler region 3010 of any given substrate 3002 includes diffractive optical features which redirect the input rays of light at appropriate angles to propagate within the substrate 3002 of the waveguide 3000 via total internal reflection.  As shown by magnified view 3012, in some embodiments the diffractive optical features of the input coupler region 3010 may form a diffraction grating made up of many lines which extend horizontally in the illustrated x-direction and periodically repeat vertically in the illustrated y-direction.  In some embodiments, the lines may be etched into the substrate 3002 of the waveguide 3000 and/or they may be formed of material deposited onto the substrate 3002…The input coupler grating can be any of several types, including a surface relief grating, binary surface relief structures, a volume holographic optical element (VHOE),… ¶ [0331]).

	Thus, Li, as modified by Klienman, teaches the volume holographic gratings on the lens.
	As to claim 12, Li, as modified by Klienman, teaches the augmented reality display device wherein the volume holographic grating comprises a plurality of sub-gratings, an optical axis of each of the plurality of sub-gratings coincides with an optical axis of a corresponding one of the plurality of first optical elements, and the volume holographic grating is configured to converge a plurality of secondary virtual images (Klienman, the input coupler region 3010 of any given substrate 3002 includes diffractive optical features which redirect the input rays of light at appropriate angles to propagate within the substrate 3002 of the waveguide . As shown in figure 3a of Li, the optical axis of the microlens 103, of which the gratings of Klienman are etched, is the center of the virtual image A’ and B’. In addition, the motivation used is the same as in the rejection of claim 11.
	As to claim 13, Li discloses the augmented reality display device wherein the substrate is a planar substrate (Li, transparent substrate 101, Figure 2a), a plurality of first optical elements (Li, microlens 103, Figure 2a) are connected to form a first optical layer, As shown in figures 3b and 3c of Li, the microlenses form a layer for the display device.
	Li does not expressly teach the first optical layer comprises a holographic lens.
Klienman discloses a diffractive eyepiece wherein the first optical layer comprises a holographic lens (Klienman, the input coupler region 3010 of any given substrate 3002 includes diffractive optical features which redirect the input rays of light at appropriate angles to propagate within the substrate 3002 of the waveguide 3000 via total internal reflection.  As shown by magnified view 3012, in some embodiments the .
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s microlens to include Klienman’s volume holographic gratings because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Klienman’s volume holographic gratings permits display of a holographic image to the user.  This known benefit in Klienman is applicable to Li’s microlens as they both share characteristics and capabilities, namely, they are directed to near-eye display devices.  Therefore, it would have been recognized that modifying Li’s microlens to include Klienman’s volume holographic gratings would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Klienman’s volume holographic gratings in near-eye display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Li, as modified by Klienman, teaches the volume holographic gratings on the lens.

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As to claims 5 and 6, the cited prior art does not teach the augmented display device in the configurations wherein the elements are placed in sequence on certain sides as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2018/0039052 by Khan et al. teaches an optical system for a head-mounted display which includes additional elements for an optical system which includes a partially reflective mirror (Figures 2 and 3, ¶ [0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691